

Exhibit 10.8


EXECUTION COPY
AMENDMENT AGREEMENT
DATED AS OF MARCH 24, 2008
TO THE MARKETING AGENT AGREEMENT
DATED AS OF FEBRUARY 15, 2008


AMENDMENT AGREEMENT (the “Amendment”) dated as of March 24, 2008 between ALPS
DISTRIBUTORS, INC. (“ALPS”), VICTORIA BAY ASSET MANAGEMENT, LLC (“VBAM”), and
UNITED STATES GASOLINE FUND, LP (“USG”).


WITNESSETH
 
The parties have previously entered into that certain Marketing Agent Agreement
dated as of February 15, 2008 (the “Agreement”).  The parties have agreed to
amend the Agreement in accordance with the terms of this Amendment.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
ALPS, VBAM and USG hereby acknowledge and agree as follows:


1.           Amendment of the Agreement.  Upon execution of this Amendment by
ALPS, VBAM and USG, the Agreement shall be hereby amended as follows:


Section 8 of the Agreement, “Duration,” shall be deleted in its entirety
andreplaced with the following:


Duration.  This Agreement shall become effective on the date hereof and continue
for an initial term of one (1) year from the date of this Agreement and will
include any renewal term of this Agreement and will last until the expiration of
this Agreement or the earlier termination of this Agreement in accordance with
its terms (the “Term”). This Agreement will automatically be renewed for
successive one (1) year periods unless, no later than thirty (30) calendar days
prior to the end of the then-current Term, either the Marketing Agent, on the
one hand, or the General Partner, on the other hand, elects to terminate this
Agreement by delivering written notice thereof to the other party.  Upon the
completion of the initial term, either the Marketing Agent, on the one hand, or
the General Partner, on the other hand, may elect to terminate this Agreement by
delivering 90 days notice thereof to the other party.  Notwithstanding the
foregoing, this Agreement may be terminated by any party upon written notice to
the other parties if (a) the Fund is terminated, (b) any other party becomes
insolvent or bankrupt or files a voluntary petition, or is subject to an
involuntary petition, in bankruptcy or attempts to or makes an assignment for
the benefit of its creditors or consents to the appointment of a trustee or
receiver, provided that the General Partner may not terminate this Agreement
pursuant to this provision if the event relates to the General Partner or the
Fund or (c) any other party willfully and materially breaches its obligations
under this Agreement and such breach has not been cured to the reasonable
satisfaction of the non-breaching party prior to the expiration of ninety (90)
days after notice by the non-breaching party to the breaching party of such
breach.


2.           Representations.  Each party represents to the other party that:-


(a)           Status.  It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;

 

--------------------------------------------------------------------------------

 


(b)           Powers. It has the power to execute and deliver this Amendment and
has taken all necessary action to authorize such execution, delivery and
performance;


(c)           No Violation or Conflict. Such execution, delivery and performance
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


(d)           Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Amendment have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with; and


(e)           Obligations Binding.  Its obligations under this Amendment
constitute its legal, valid and binding obligations, enforceable in accordance
with its respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).


3.           Miscellaneous.


(a)           Entire Agreement.  The Amendment constitutes the entire agreement
and understanding of the parties with respect to its subject matter and
supersedes all oral communication and prior writings (except as other wise
provided herein) with respect thereto.


(b)           Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if
signatures thereto and hereto were upon the same instrument.


(c)           Headings.  The headings used in this Amendment are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.


(d)           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York (without reference to
choice of law doctrine).


(e)           Terms. Terms used in this Amendment, unless otherwise defined
herein, shall have the meanings ascribed to them in the Agreement.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers or authorized representatives as of the day and year
first above written.


ALPS DISTRIBUTORS, INC.
 
VICTORIA BAY ASSET
MANAGEMENT, LLC
       
By:
/s/ Thomas A. Carter
 
By:
/s/ Howard Mah
Name:  Thomas A. Carter
 
Name:   Howard Mah
Title:    Managing Director
 
Title:     Management Director
  Business Development
 
Date:     April 29, 2008
Date:
   



UNITED STATES GASOLINE FUND, LP
   
By:
/s/ Howard Mah
Name:   Howard Mah
Title:     Management Director
Date:     April 29, 2008

 
 
3

--------------------------------------------------------------------------------

 